          Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           )
                                                   )
             v.                                    )      Criminal No. 18-292
                                                   )
ROBERT BOWERS                                      )


           RESPONSE IN OPPOSITION TO GOVERNMENT PROPOSED
           SCHEDULING ORDER AND SEPTEMBER 2020 TRIAL DATE

         Defendant, Robert Bowers, through undersigned counsel, respectfully files this

Response in Opposition to the prosecution’s request for a comprehensive scheduling

order that will produce a trial in mid-September 2020. The prosecution’s proposal is

unrealistic because it fails to account for both the time-consuming work of investigating

and presenting the history and background of a person on trial for his life, and the

complexity of the interrelated legal issues that the Court must address and resolve before

trial.

         These considerations aside, the prosecution’s proposal that the Court begin

selecting a jury on September 14, 2020 would result in trial proceedings during the

Jewish autumnal holidays, including the High Holy Days, and a likely penalty phase at or

about the time of the second anniversary of the shootings at issue. It would place most or

all of the trial in the climactic final weeks of a Presidential election in which

Pennsylvania will likely be a critical battleground, and in which President Trump –




                                               1
           Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 2 of 9



having already publicly called for our client’s execution 1 – may be expected to politicize

this case again – polluting the potential jury pool. Against these hazards of a September-

October 2020 trial, the government invokes the rights of crime victims to be free from

unreasonable delay. The Court’s view of this invocation of rights should be informed by

the fact that this case would already be over – and interests in a speedy resolution

vindicated – had the government accepted the defendant’s offer to plead guilty as charged

and to be sentenced to life in prison without the possibility of release. Instead, and

against the publicly expressed request of two of the congregations to resolve this case

without a trial, the government has insisted on pursuing the death penalty.

       The prosecution’s proposed deadlines are unrealistic. The prosecution’s

proposed scheduling order sets forth an aggressive series of densely packed deadlines that

do not adequately take into account the fact that many issues are interrelated and should

be addressed in a logical order. Nor does the government’s proposed schedule recognize




       1
        See, e.g., Carla Herreria, “Trump Touts Death Penalty After Pittsburgh
Synagogue Shooting,” HUFFINGTON POST, October 27, 2018 (“‘When people do this,
they should get the death penalty,’ Trump said. ‘Anybody that does a thing like this to
innocent people that are in temple or in church – we’ve had so many incidents with
churches – they should be suffering the ultimate price.’”); Katie Rogers and Jeffery C.
Mays, “Trump Calls for Unity After Synagogue Shooting, Then Swiftly Denounces
Democrats,” NEW YORK TIMES, Oct. 27, 2018) (“At his rally, the president ended
comments about the synagogue shooting by reiterating his belief that shooting suspects
who target Jewish people should be put to death. ‘Those seeking their destruction,’ Mr.
Trump said, ‘we will seek their destruction.’”).

                                              2
           Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 3 of 9



the defense’s need for further investigation and expert assistance before it can address

certain issues. 2

       The government seeks to have the Court order the defense to file any Rule 12.2

notices in December 2019 and March 2020. These deadlines fail to recognize the amount

of work that the defense must complete before deciding whether to present mental health

evidence. “Creating a competent and reliable mental health evaluation consistent with

prevailing standards of practice is a time-consuming and expensive process.” American

Bar Association, Guidelines for the Appointment and Performance of Defense Counsel in

Death Penalty Cases, 31 Hofstra L. Rev. 913, 956 (2003) (Commentary, Guideline 4.1).

A large part of the task of providing constitutionally adequate assistance to a defendant in

a capital case involves the investigation and presentation of mental health evidence,

whether at the guilt phase, the penalty phase, or both. It is a multi-step process requiring

investigation of the client’s biological, psychological and social history, and the selection

and retention of appropriate experts, before the defense is even in a position to begin

mental health testing and assessment. Only when this process is substantially completed

can defense counsel decide whether and what mental health evidence to present, and to

provide notice of that decision under Rule 12.2. Simply put, this process takes more time

that the government’s proposed schedule would allow.


       2
         Notably, the government has had possession of the physical evidence for almost a
year, and still has not completed significant forensic evaluations. We point this out not to
criticize the government, but simply to underscore that the investigation and analysis
involved in this case are time consuming – even for the prosecution, with the vast
resources at its disposal.

                                              3
           Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 4 of 9



       Here, counsel have been representing Mr. Bowers for less than a year. Much of

that time has been consumed by the capital authorization process, and by defense

counsel’s efforts to achieve a prompt resolution of the case way of guilty pleas to life in

prison without the possibility of release. Counsel continue to work diligently to complete

the investigation that is necessary before they can select and retain expert assistance. 3

       The prosecution’s proposal also provides little to no time to resolve preliminary

motions before filing others that logically turn on how the prior motions are resolved.

Nor does it recognize that discovery remains an issue. For example, certain discovery-

related motions (e.g., motion for an informative outline of death-penalty-related

allegations in the Notice of Intent, motion for Jury Selection and Service Act data, and

motion for notice under Rule 12(b)(4)) should produce information necessary to

subsequent motions to suppress, challenges to the indictment, and motions regarding jury

selection. In addition, counsel cannot evaluate venue issues without further investigation

and likely expert assistance.

       While some courts have entered early scheduling orders that include trial dates,

many have not. 4 Moreover, experience teaches that trial dates set long in advance are


       3
         Should the Court wish a more detailed picture of the additional work required
before the defense can address outstanding issues in this case and prepare a case in
mitigation, defense counsel request an opportunity to make an ex parte filing addressing
those work-product-related issues.
       4
         Several of the pending federal capital cases initiated by the Trump
Administration do not have trial dates set – signifying that no scheduling order was
entered after the government filed its Notice of Intent (NOI) or informed the court of its
intent to seek the death penalty. E.g., United States v. Jordan, Cr. No. 15-404 (WDMO)
(NOI filed 12/20/18); United States v. Tartaglione, Cr. No. 16-632 (SDNY) (NOI filed
                                              4
           Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 5 of 9



rarely adhered to. For example at least ten of the now pending or recently completed trial

settings during the Trump Administration reflect continuances of previously set trial

dates. 5 Of course, others may be continued as trial dates approach. Rather than trying to

compress necessary pretrial litigation into an unrealistic schedule in the service of a

probably unattainable trial date, only to find a continuance necessary on the eve of trial, it

would be prudent and appropriate to resolve pretrial issues through a logical process

based on what actually must be done before trial, with the trial date being set only when a

realistic and practicable date can be ascertained.

       The prosecution cites two high-profile cases, United States v. Tsarnaev and United

States v. Roof, as examples of cases where scheduling orders were set and trials

commenced within 21 and 17 months from indictment (or approximately 11 and 6

months from the Notices of Intent) respectively. The prosecution may not be aware, or at

least does not acknowledge, that the defense in Tsarnaev strenuously objected to the

originally scheduled date, and obtained a continuance shortly before trial was scheduled




4/19/19); United States v. Nesbitt and Burkhalter, Cr. No. 18-36 (WDMO) (NOI filed
7/30/18); United States v. Wiggins, Cr. No. 19-194 (MDTN) (NOI filed 8/8/19); United
States v. Rebolledo, Cr. No. 18-119 (NDCA) (NOI filed 10/2/19); and United States v.
Brown, Cr. No. 17-567 (SDTX) (court notified of government’s intention to seek the
death penalty 10/29/18, ECF 128).
       5
         See, e.g. United States v. Christensen, Cr. No.17-20037 (CDIL) (continuance
granted); United States v. Owle & Laurel, Cr. No. 17-00039 (NDWV) (continuance
granted); United States v. Council, Cr. No. 17-866 (DSC) (continuance granted); United
States v. Smith, Cr. No. 16-00086 (DAK) (continuance granted); United States v. George,
Ofomata & Johnson, Cr. No. 17-201 (EDLA) (continuance granted); United States v.
Skates, Cr. No. 15-285 (NDCA) (continuance granted); United States v. Saipov, Cr. No.
17-722 (SDNY) (continuance granted).
                                              5
           Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 6 of 9



to begin. In Roof, it was the defense that proposed the early trial date – for sui generis

reasons that are inapplicable here – and the Court set the trial schedule by agreement of

the parties after the defense advised on the record that it could be ready. From the

standpoint of trial management, in other words, Roof is an outlier that provides no useful

measure for gauging how or when to set a trial date in this case.

       In requesting a trial date 385 days after the filing of the Notice of Intent in this

case, the prosecution also seems unaware, or neglects to acknowledge, that none of the

defendants currently pending trial whose death prosecutions were authorized by the

Trump Administration have had trials set that quickly. Nor does the government

acknowledge that the average time for all authorized cases from Notice of Intent to trial

date (at least as of January 22, 2019) is 16.9 months or 514 days. 6 Indeed, under the

Trump Administration (as can be seen from the number of days from Notice of Intent to

trial in the cases listed here), the average time from Notice of Intent to scheduled trial

dates is 743 days, or roughly 24.4 months. See United States v. Christensen, Cr. No.17-

20037(CDIL) (Notice of Intent (NOI) filed 1/19/18, trial 6/3/19; elapsed time from NOI

to trial, 500 days); United States v. Arnold, Cr. No. 15-20652 (EDMI) (NOI: 1/18/18, trial

9/22/20, 978 days); United States v. Owle & Laurel, Cr. No. 17-00039 (NDWV) (NOI:

5/2/18, trial 9/13/21, 1240 days); United States v. Mills & Wilson, Cr. No. 16-20460

(EDMI) (NOI 3/1/18, trial 4/20/20, 781 days); United States v. Council, Cr. No. 17-866




       6
        https://fdprc.capdefnet.org/sites/cdn_fdprc/files/Assets/public/project_declaration
s/time/preparation_time_declaration_1.23.19.pdf.

                                               6
           Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 7 of 9



(DSC) (NOI 3/21/18, trial 9/9/19, 537 days); United States v. Smith, Cr. No. 16-00086

(DAK) (NOI 6/19/18, trial 5/26/20, 707 days); United States v. George, Ofomata &

Johnson, Cr. No. 17-201 (EDLA) (NOI 8/31/18, trial 9/14/20, 745 days); United States v.

Skates, Cr. No. 15-285 (NDCA) (NOI 9/11/18, trial 7/9/21, 1032 days); United States v.

Saipov, Cr. No. 17-722 (SDNY) (NOI 9/28/18, trial 4/13/20, 580 days); United States v.

Hardison, Cr. No. 17-00124 (MDTN) (NOI 11/9/18, trial 10/1/20, 692 days); United

States v. Madison, Cr. No. 17-cr-15-37 (MDFL) (NOI 12/19/17, trial 1/7/19, 384 days;

trial setting vacated when defendant found incompetent). 7

       The defense proposal provides a reasonable and logical series of deadlines.

The defense proposal, discussed in principle with the prosecutors, is to schedule motions

in successive rounds, first resolving issues on which ensuing motions will necessarily be

predicated. This approach to scheduling is consistent with the general practice in the

Western District of Pennsylvania, would allow the Court time to consider and rule on the

complex issues this case will likely raise, and will provide for a probable trial date in the

late spring of 2021.

       Specifically, the defense proposes the following deadlines:

       November 4, 2019: Government to confirm production of all Rule 16/Brady in its
       possession, including forensic reports.

       December 18, 2019: Defendant to file discovery-related motions (including
       motions for Brady and Rule 16 discovery, Jury Selection and Service Act data,



       7
       The single-defendant cases averaged more than 541 days (or almost 18 months)
from Notice of Intent to the scheduled (or rescheduled) trial date.

                                              7
           Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 8 of 9



       informative outline for several of the alleged aggravating factors, and Rule
       12(b)(4) and Rule 404(b) notices). 8

Resolution of these discovery-related issues is a necessary predicate to subsequent

motions to challenge the indictment (e.g., the Commerce Clause as a jurisdictional basis,

the composition of the grand jury), motions to suppress, as well as motions addressing

challenges to the alleged aggravating factors.

       March 23, 2020: Defendant to file motions to suppress.

       April 20, 2020: Defendant to file motions challenging the indictment, the jury
       plan, the Federal Death Penalty Act, and Notice of Intent. 9

       August 10, 2020: Status conference to set further dates for litigation relating to
       venue issues; evidentiary issues, including Daubert challenges; jury selection
       procedures; jury instructions for both guilt and penalty phases; Rule 12.2 notice;
       and other matters that may arise. 10

                                           Conclusion

       For the foregoing reasons, the defendant requests that this Court decline to adopt

the prosecution’s proposed scheduling order, but rather proceed as recommended in the

defense proposal.




       8
         The parties have met, conferred, and corresponded regarding discovery issues
over the course of many months. While many issues have been resolved, it has become
clear there is a fundamental disagreement regarding the government’s discovery
obligations in this capital case.

       The March 23, 2020 and April 20, 2020 deadlines anticipate full briefing, any
       9

necessary hearings, and resolution of discovery-related motions by mid-February 2020.
       10
         The suggested August 10, 2020 date for a status conference anticipates full
briefing, any necessary hearings, and resolution of the motions to suppress and challenges
to the death penalty and the indictment by early August 2020.

                                             8
       Case 2:18-cr-00292-DWA Document 100 Filed 10/15/19 Page 9 of 9



Dated: October 15, 2019            Respectfully submitted,

                                   /s/ Judy Clarke
                                   Judy Clarke
                                   Clarke Johnston Thorp & Rice, PC

                                   s/ Michael J. Novara
                                   Michael J. Novara

                                   s/ Elisa A. Long
                                   Elisa A. Long
                                   Assistant Federal Public Defenders




                                     9
